UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID COLEMAN,
                           Plaintiff,
                                                                       19-CV-4857 (CM)
                    -against-
                                                                   ORDER OF DISMISSAL
PAROLE OFFICER AMBER TUCKER, et al.,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at Gouverneur Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendants violated his rights when they issued a

warrant for the revocation of his parole. By order dated June 10, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis. 1 For the

reasons set forth in this order, the Court dismisses the complaint without prejudice to any action

Plaintiff has brought, or intends to bring, in his state-court criminal case.

                                    STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on

any of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they


       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal

quotation marks and citations omitted) (emphasis in original).

                                         BACKGROUND

       The following facts and assertions are taken from the complaint: On September 19, 2018,

in the Bronx, Defendants arrested Plaintiff on a parole violation warrant. The violation

concerned his accessing the internet and possessing adult pornography. He names as defendants

Senior Parole Officer Renell Hamilton, Parole Officer Amber Tucker, and Administrative Law

Judge (ALJ) John Cox, who presumably presided over Plaintiff’s parole revocation hearing at

Rikers Island. 2 He seeks money damages.

       Plaintiff, who has been incarcerated since September 19, 2018, claims that the revocation

of his parole was unlawful, in light of the holding in United States v. Eaglin, 913 F.3d 88 (2d Cir.

2019). In Eaglin, the Court of Appeals held that based on the record in that case, a total internet

ban and an adult pornography ban were substantively unreasonable, and the Court of Appeals

remanded to the lower court for resentencing. Id. at 91.

                                           DISCUSSION

A.     Plaintiff’s claims against Administrative Law Justice John Cox are dismissed under
       the doctrine of judicial immunity

       Judges are absolutely immune from suit for damages for any actions taken within the

scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts

arising out of, or related to, individual cases before the judge are considered judicial in nature.”

Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot

overcome judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from




       2
           Plaintiff provides a Rikers Island address for ALJ Cox.


                                                  2
liability, judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d

47, 51 (2d Cir. 1994). In addition, as amended in 1996, § 1983 provides that “in any action

brought against a judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated or declaratory relief

was unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       Plaintiff does not assert any facts suggesting ALJ Cox’s personal involvement, but given

that Plaintiff provides a Rikers Island address for Cox, and that Plaintiff was arrested in the

Bronx, the Court assumes that Cox revoked Plaintiff’s parole while Plaintiff was detained at

Rikers Island. As this conduct is purely judicial in nature, ALJ Cox is immune from suit. The

Court therefore dismisses all claims brought against him. See 28 U.S.C. § 1915(e)(2)(B)(iii).

B.     Plaintiff may not recover money damages based on the revocation of his parole

       The United States Supreme Court has held that:

       a state prisoner’s § 1983 action is barred (absent prior invalidation) – no matter
       the relief sought (damages or equitable relief), no matter the target of the
       prisoner’s suit (state conduct leading to conviction or internal prison proceedings)
       – if success in that action would necessarily demonstrate the invalidity of
       confinement or its duration.

Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (italics in original); see Heck v. Humphrey, 512

U.S. 477, 486-87 (1994) (“[I]n order to recover damages for [an] allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions whose unlawfulness would

render a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or


                                                  3
sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a

state tribunal authorized to make such determination, or called into question by a federal court’s

issuance of a writ of habeas corpus[.]”).

       Success in this § 1983 action challenging the validity of the revocation of Plaintiff’s

parole would necessarily demonstrate the invalidity of that decision. As the revocation of

Plaintiff’s parole has not been reversed or called into question in any way by a court authorized

to do so, Plaintiff’s claim for money damages is barred. See 28 U.S.C. § 1915(e)(2)(B)(ii).

C.     The Court declines to construe the complaint as a petition brought under § 2254
       because Plaintiff has not exhausted his administrative remedies

       To the extent Plaintiff wishes to challenge the revocation of his parole, he must do so in a

petition for a writ of habeas corpus under 28 U.S.C. § 2254. See Wilkinson, 544 U.S. at 78-82

(2005) (citing Preiser v. Rodriguez, 411 U.S. 475 (1973) (noting that writ of habeas corpus is

sole remedy for prisoner seeking to challenge the fact or duration of his confinement)).

       But before challenging the revocation of his parole, Petitioner must first exhaust all

available state court remedies, including any available administrative appeals and state-court

proceedings, such as an Article 78 proceeding. See, e.g., Smith v. Smith, No. 17-CV-0258, 2018

WL 557877, at *5 (N.D.N.Y. Jan. 22, 2018) (discussing exhaustion options in context of a parole

revocation). Then, after exhausting all available state court remedies, Plaintiff may file in this

Court a petition for a writ of habeas corpus.

                                            CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed in forma pauperis

under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), (iii).




                                                  4
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   July 8, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 5
